Case: 14-10417   Date Filed: 01/30/2015   Page: 1 of 5


                                                         [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10417
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:13-cr-20577-MGC-2




UNITED STATES OF AMERICA,

                                                           Plaintiff – Appellee,

                                  versus

EUGENIA WILLIAMS-HILL,

                                                        Defendant – Appellant.



                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 30, 2015)

Before HULL, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 14-10417        Date Filed: 01/30/2015       Page: 2 of 5


       Eugenia Williams-Hill appeals her conviction for conspiracy to possess with

intent to distribute cocaine, in violation of 21 U.S.C. § 846.1 Williams-Hill raises

two issues on appeal. First, she contends the district court erred by admitting

evidence of her prior involvement in marijuana trafficking with Gary Williams and

Robert Beneby in 2011. Second, she argues the district court erred in denying her

motion for a judgment of acquittal because the government did not offer sufficient

evidence of her knowledge of the contents of the package purportedly containing

cocaine. Upon review, we affirm. 2

       The district court did not plainly err in admitting the testimony regarding

Williams-Hill’s marijuana trafficking in 2011 because these prior acts were

admissible as inextricably intertwined intrinsic evidence. See United States v.

Edouard, 485 F.3d 1324, 1344 (11th Cir. 2007) (holding uncharged conduct is not

“extrinsic” evidence subject to Federal Rule of Evidence 404(b) when it is


       1
         Although the jury also convicted Williams-Hill for theft of mail matter by a postal
service employee, in violation of 18 U.S.C. § 1709, she does not challenge that conviction on
appeal. We accordingly address only her drug conspiracy conviction.
       2
          We review the admissibility of Gary’s testimony about Williams-Hill’s marijuana
trafficking for plain error because Williams-Hill did not contemporaneously object to the
evidence at trial. See United States v. Brown, 665 F.3d 1239, 1247 (11th Cir. 2011) (holding
overruling of motion in limine does not suffice for preservation of objection on appeal).
        We review the district court’s denial of the motion for judgment of acquittal for a
manifest miscarriage of justice because Williams-Hill failed to renew her motion at the end of all
the evidence. See United States v. House, 684 F.3d 1173, 1196 (11th Cir. 2012). To reverse
under this standard, the government’s proffered trial evidence as to a “key element” of the
charged offense must be “so tenuous that the conviction is shocking.” Id. (alterations and
quotation omitted). We may affirm on any ground supported by the record. United States v.
Acuna-Reyna, 677 F.3d 1282, 1284 (11th Cir. 2012).
                                                  2
                Case: 14-10417        Date Filed: 01/30/2015       Page: 3 of 5


“inextricably intertwined with the evidence regarding the charged offense”)

(quotation omitted)).3 The testimony pertained to prior acts necessary for the jury

to understand the witness’s account of Williams-Hill’s involvement in the instant

offense. Based on Gary’s testimony, Williams-Hill continued an existing role in

2013 that she began performing in 2011 as Beneby’s and Gary’s co-conspirator. In

this role, Williams-Hill intercepted and rerouted drug packages via her

employment with the United States Postal Service. Thus, Gary’s testimony about

the meeting at the Cheetah Club in 2011, where he first met Williams-Hill and

learned of her role in the marijuana scheme, was necessary for the jury to

understand Gary’s account of the 2013 cocaine transaction in which Williams-Hill

performed an identical role. The prior acts formed an “integral and natural part of

the witness’s accounts,” id. (quotation omitted), that were necessary for the jury to

comprehend Gary’s identification of Williams-Hill as the same mail carrier who

participated in the 2011 and 2013 schemes.

       Gary’s testimony was not unfairly prejudicial under Federal Rule of

Evidence 403. See id. (holding inextricably intertwined evidence “must satisfy

Rule 403”). The prior acts showed Gary’s understanding of Williams-Hill’s role in

the conspiracy and explained why and how Williams-Hill helped Beneby and Gary

       3
          Our finding that the evidence was intrinsic makes meritless Williams-Hill’s claim that
the Government failed to timely disclose the prior acts. The Government’s duty to provide
pretrial notice of prior acts applied only to Rule 404(b) extrinsic evidence. See Fed. R. Evid.
402(b)(2).
                                                   3
                Case: 14-10417       Date Filed: 01/30/2015      Page: 4 of 5


deliver the cocaine. The danger of unfair prejudice did not substantially outweigh

the highly probative value of this evidence. As such, we conclude the district court

did not err in admitting the evidence of Williams-Hill’s participation in the 2011

marijuana trafficking scheme. 4

       We likewise hold the district court did not err in denying Williams-Hill’s

motion for acquittal because sufficient evidence existed for a reasonable juror to

conclude she knew or was deliberately ignorant that the package contained

cocaine. See United States v. Friske, 640 F.3d 1288, 1291 (11th Cir. 2011) (“A

jury’s verdict cannot be overturned if any reasonable construction of the evidence

would have allowed the jury to find the defendant guilty beyond a reasonable

doubt.” (quotation omitted)); United States v. Prather, 205 F.3d 1265, 1270 (11th

Cir. 2000) (“[T]he knowledge element of a violation of a criminal statute can be

proved by demonstrating either actual knowledge or deliberate ignorance.”).

Gary’s testimony, Williams-Hill’s presence in the Salvation Army parking lot with

Beneby, the falsified delivery receipts, and the text messages discovered in

Beneby’s phone were sufficient for a jury to infer the requisite mens rea. See

       4
          Williams-Hill challenges the prior acts evidence as incredible, untrustworthy, and
speculative. This argument lacks merit because “credibility determinations are the exclusive
province of the fact finder.” United States v. Garcia, 405 F.3d 1260, 1270 (11th Cir. 2005).
Williams-Hill also contends the prior acts were inadmissible because Gary spoke on the phone to
a government agent during a trial recess. Williams-Hill has not, however, pointed to
clearly-established, binding authority rendering the witness’s testimony inadmissible. See
United States v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th Cir. 2003) (“[T]here can be no plain
error where there is no precedent from the Supreme Court or this Court directly resolving [the
issue].”).
                                                  4
              Case: 14-10417     Date Filed: 01/30/2015   Page: 5 of 5


Friske, 640 F.3d at 1291 (reviewing court in sufficiency of evidence challenge

must draw “all reasonable inferences and credibility choices in the Government’s

favor” (quotation omitted)). The facts here are far from the sort of speculative or

impermissible conclusion that is so tenuous as to render Williams-Hill’s conviction

shocking.

      In light of the foregoing reasons, we affirm Williams-Hill’s conviction.

      AFFIRMED.




                                          5